KNIGHT, Chief Judge.
In this case altogether there were 40 separate Claims in issue. In my Opinion heretofore rendered herein, D.C., 91 F. Supp. 475, a correction should be made. Claims 4, 5, 6 and 7 of the Goulds Patent No. 2,257,507 should be included as allowed and Claims 15-22, inclusive, of same patent, disallowed.
Defendant urges that Claims 26 and 27 of Patent No. 2,257,507 should be allowed, rather than disallowed. I do not believe any change should be made in the opinion with respect to these two claims.
As to Claim 26, supra, defendant in its brief states: “claim 26 is intended to cover both shallow and deep well.” This is further shown by the specifications at p. 7, col. 2, line 11, et seq. of the Patent.
Claim 27 of this Patent is likewise intended to cover both shallow and deep well, as is shown in the plaintiff's brief, as reproduced by defendant, with defendant’s comments.